Citation Nr: 0415409	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-22 755	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals October 1984 decision that denied 
entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The moving party is the surviving spouse of a veteran who 
served on active duty from August 1935 to August 1938, from 
September 1938 to July 1941, and from September 1943 to 
October 1945.  He was a prisoner of war of the German 
government for approximately 13 months.

In an October 1984 decision the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for the 
cause of the veteran's death.  In a November 1999 decision 
the Board reopened the previously denied claim and granted 
entitlement to service connection for the cause of the 
veteran's death.  The moving party has challenged the October 
1984 decision on the grounds of CUE.  38 U.S.C.A. §§ 5109A, 
7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2003); 
VAOPGCPREC 01-98 (Jan. 13, 1998).


FINDINGS OF FACT

The Board's October 1984 decision denying entitlement to 
service connection for the cause of the veteran's death was 
supported by the evidence then of record; it is not shown 
that the applicable statutory and regulatory provisions 
existing at the time were either not considered or were 
misapplied.


CONCLUSION OF LAW

The October 1984 Board decision denying entitlement to 
service connection for the cause of the veteran's death does 
not contain CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In Livesay v. Principi, 15 Vet. App. 165, 179 (2001), 
however, the Court held that the VCAA does not apply to CUE 
cases.  Accordingly, the Board finds that appellate review of 
this case may proceed.

Factual Background

The evidence of record at the time of the October 1984 Board 
decision included service medical reports showing the veteran 
sustained wounds to the face and left forearm and that he had 
been treated for moderately severe malnutrition as a result 
of 13 months as a prisoner of war.  Records show the 
veteran's aircraft had been shot down before his capture and 
that he had complained of headaches.  There was no evidence 
of renal, cardiovascular, or diabetes mellitus disorders 
during service.  

An August 1947 rating decision established service connection 
for post-concussion syndrome manifested by complaints 
referable to headaches (30 percent), limitation of lumbar 
motion (10 percent), facial scar (0 percent), and left elbow 
scar (0 percent).  A September 1950 rating decision, in 
essence, reduced the 30 percent rating for post-concussion 
syndrome to 10 percent and changed the diagnosis to 
conversion reaction.

Private hospital records dated in January 1970 included 
diagnoses of cerebral vascular accident with right-sided 
ataxia insulin dependent diabetes mellitus, hypertension, and 
peripheral vascular disease with right leg claudication.  

On July 12, 1973, the veteran, in essence, requested an 
increased evaluation for his service-connected disabilities.  
He also submitted a copy of private medical correspondence 
dated in July 1973 indicating diagnoses of hypertension and 
small cerebral thrombosis in the left middle cerebral system 
had been provided in August 1972.  

VA examination in July 1974 included diagnoses of severe 
anxiety reaction with depressive features and chronic brain 
syndrome associated cerebrocirculatory disturbance.  

A May 1974 rating decision denied service connection for 
cerebral thrombosis with hypertension.  An August 1974 rating 
decision granted entitlement to an increased 70 percent 
rating for anxiety reaction with depressive features and 
chronic brain syndrome associated with cerebral circulatory 
disturbance.  A total disability rating based upon individual 
unemployability (TDIU) was awarded effective from 
July 12, 1973.

A death certificate shows the veteran died in December 1982.  
The immediate cause of death was chronic renal failure with 
underlying causes of death including diabetes mellitus, 
arteriosclerotic cardiovascular disease, and gangrene of the 
toes.  

An application for VA benefits was received in January 1983.  
It was asserted that the cause of the veteran's death was due 
to service.

In private medical correspondence dated in July 1983 Dr. 
J.S.G., a hospital director of psychiatry, noted the veteran 
had carried scars of his war experiences through his entire 
life and had never been able to relax.  It was noted, in 
essence, that his rehabilitation from a serious stroke in 
1972 had been complicated due to his lack of cooperation with 
treatment.  

In a June 1983 statement Dr. S.J.M. noted the veteran had a 
history of hypertension with a subsequent course of 
progressive development of vascular disease and diabetes.  He 
had repeated strokes and died of cerebrovascular disease in 
1982.  It was noted that his treatment had been complicated 
by marked chronic anxiety believed to have contributed to 
excessive cigarette smoking which contributed to his vascular 
disease.  The physician stated it was his "belief that [the 
veteran's] war time experiences were largely responsible for 
his mental attitude which in turn was responsible for his 
behavioral problem and his hypertension and causally related 
to his cerebral vascular disease."

In a July 1983 statement Dr. N.L., a family medicine 
practitioner, noted the veteran had "suffered from chronic, 
severe anxiety which in turn caused him to smoke excessively, 
contributing in this way to his vascular disease and 
agravating (sic) his other medical problems."  A July 1983 
statement from Dr. J.G.C. noted diagnoses the veteran had 
been provided prior to death, without opinion as to etiology.  

In personal hearing testimony provided in October 1983 and 
May 1984 it was asserted, in essence, that the medical 
problems causing the veteran's death had been aggravated by 
his service-connected psychiatric disability.  It was noted 
that he had engaged in behavior without regard to his 
physical well being and that he had refused medical care.  
During the May 1984 hearing it was also asserted that an 
earlier effective date to 1972 should have been provided for 
the award of TDIU because that was when he had first 
terminated his employment.  

The Board in its October 1984 decision referred the issue of 
entitlement to an earlier effective date for TDIU back for 
appropriate action by the agency of original jurisdiction.  
It was noted the issue had not been fully developed or 
certified for appellate review.  The decision summarized the 
evidence then of record and cited pertinent VA laws and 
regulations, including 38 C.F.R. §§ 3.102, 3.307, 3.310(a), 
3.312.  The Board found the private medical opinions 
attributing the veteran's smoking and subsequent fatal 
disease to his service-connected psychiatric disorder were 
not persuasive.  It was noted the decision was based upon the 
evidence and the application of generally accepted medical 
principles, and that due consideration had been given to the 
doctrine of reasonable doubt.

In her June 2003 motion it was specifically asserted that the 
October 1984 Board decision involved CUE because the 
correspondence of 3 physicians and one psychiatrist submitted 
in support of her claim prior to the 1984 decision had not 
been adequately considered.  She noted the opinions had been 
very similar to the 1997 opinion of Dr. M. that was the basis 
for the Board's 1999 decision establishing service connection 
for the cause of the veteran's death.  She also asserted the 
doctrine of reasonable doubt had not been properly applied.  

A September 2003 motion further asserted that the 1983 
medical opinions of Drs. S.M., N.L., and J.G. had not been 
properly considered under 38 C.F.R. § 3.310(a).  It was 
alternatively asserted that, as service connection had been 
established for cerebral circulatory disturbance, the 
veteran's death due to chronic renal failure, diabetes 
mellitus, and arteriosclerotic cardiovascular disease was 
service related.  The motion also claimed, in essence, that 
the issue addressed in the October 1984 Board decision should 
have included entitlement to Dependency and Indemnity 
Compensation (DIC) under the "hypothetical entitlement" 
theory and the Board should have obtained copies of VA 
medical records for consideration of an earlier effective 
date for a total disability rating based on individual 
unemployability.

Analysis

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a) (West 2002).  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-1411 (2003).  

A motion alleging CUE in a prior Board decision must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(b); Disabled 
American Veterans et. al. v. Gober, 234 F.3d 682 (Fed. Cir. 
2000), cert. denied, National Organization of Veterans' 
Advocates, Inc. v. Principi, 532 U.S. 973, 121 S. Ct. 1605, 
149 L. Ed. 2d 471 (2001) (Upholding all of the Board's rules 
of practice involving CUE claims, except the last sentence of 
Rule 1404(b) that had stated "[m]otions which fail to comply 
with the requirements set forth in this paragraph shall be 
denied.").

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

VA regulations set out what constitutes CUE in a prior Board 
decision and what does not.  Generally, CUE is a very 
specific and rare kind of error, the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a). 

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE:  (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Based upon the evidence then of record, the Board finds the 
October 1984 decision addressed all submitted evidence and 
arguments.  The decision cited relevant laws and regulations 
and specifically noted that the benefit of the doubt doctrine 
had been considered.  It was further noted that the decision 
had been based upon the evidence with the application of 
generally accepted medical principles.  The October 1984 
Board, in essence, found that the evidence demonstrated the 
veteran's renal failure, diabetes mellitus, arteriosclerotic 
cardiovascular disease, and gangrene of the toes had been 
first manifest many years after service and that the private 
medical opinions attributing the veteran's smoking and 
subsequent fatal disease to his service-connected psychiatric 
disorder were not persuasive.  It was noted that the facts 
did "not raise a substantial doubt that could be resolved in 
the appellant's favor."  

The Board further finds that there are no apparent errors of 
fact in the prior Board decision and that the moving party's 
contentions that the October 1984 decision did not adequately 
consider the 1983 private medical opinions of record is no 
more than a disagreement as to how the facts at that time 
were weighed.  Under 38 C.F.R. § 20.1403(d)(3), an argument 
that the Board should have weighed or evaluated the evidence 
differently cannot form the basis for a finding of CUE.  In 
this case, it is not an "undebatable" fact, based upon the 
evidence then of record, that the veteran's cause of death 
was related to service.  

Although the Board in its decision of October 1984 did not 
seek a specific medical opinion in rebuttal of the 1983 
private medical opinions, the Board was not required to 
accept the medical conclusions of those opinions at face 
value.  It is arguable as to whether the private medical 
opinions should have been afforded more evidentiary weight, 
but it appears that the Board in its decision of October 1984 
found these nexus opinions too tenuous to be of significant 
probative value.  This matter is not "undebatable."  

The Board finds there is no factual basis to support the 
contention that because service connection had been 
established for cerebral circulatory disturbance the 
veteran's death due to chronic renal failure, diabetes 
mellitus, and arteriosclerotic cardiovascular disease was 
shown to be service related.  The Board notes there was no 
medical evidence of record at the time of the October 1984 
decision demonstrating any relationship between cerebral 
circulatory disturbance and the cause of the veteran's death, 
nor had any such claim been raised prior to that decision.

Although the October 1984 Board decision did not specifically 
discuss the 38 C.F.R. § 3.309(c) presumptive service 
connection diseases associated with former prisoners of war, 
it was noted that the veteran had been a prisoner or war and 
the one-year post service presumptive period was addressed 
for arteriosclerosis, renal-cardiovascular disease, 
hypertension, and diabetes mellitus.  As no evidence had been 
provided indicating the veteran's cause of death was in any 
way related to an enumerated disease specific to former 
prisoners of war, the Board finds specific reference and 
consideration of 38 C.F.R. § 3.309(c) was not required.  An 
analysis of the facts to the provisions of this regulation 
subsection would not have affected the outcome of the 
decision.  See 38 C.F.R. § 20.1403(c).

In is also significant to note that the October 1984 decision 
did not specifically discuss the provisions of 38 C.F.R. 
§ 3.22(2)(i) which allowed entitlement to DIC in cases where 
a total schedular or unemployability rating had been in 
effect for 10 or more years immediately preceding death.  As 
the record shows the veteran's TDIU rating had been in effect 
for less than 10 years, from July 1973 to his death in 
December 1982, consideration of this regulation also would 
not have affected the outcome of the decision.

As to the claim that the October 1984 decision should have 
considered entitlement to DIC under the "hypothetical 
entitlement" theory, the Board finds, to the extent this 
theory remains applicable under VA law, it was a theory 
developed as a result of a subsequent change in the 
interpretation of a statute.  See Carpenter v. West, 11 Vet. 
App. 140 (1998); but see National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (a temporary stay on the adjudication 
of affected 38 U.S.C.  §§ 1311(a)(2) and 1318 claims was 
lifted, except where a survivor seeks to reopen a claim that 
was finally decided during the veteran's lifetime on the 
basis of new and material evidence).  As noted above, under 
38 C.F.R. § 20.1403(e) a subsequent change in the 
interpretation of a statute or regulation can not form the 
basis of a finding of CUE when there was an otherwise correct 
application of law.  

The claim that the Board should have obtained copies of VA 
medical records for consideration of an earlier effective 
date for TDIU is, in essence, a claim of a VA failure to 
fulfill the duty to assist.  Such matters are not CUE under 
38 C.F.R. § 20.1403(d)(2).  The Board also notes that the 
issue of entitlement to an earlier effective date was 
properly referred back to the agency of original jurisdiction 
because it had not been developed for appellate review.  
Therefore, as the matters specifically asserted by the moving 
party in this case cannot form the basis for a finding of 
CUE, the Board finds the present motion must be denied.


ORDER

The motion for revision of the October 1984 decision denying 
entitlement to service connection for the cause of the 
veteran's death based on CUE is denied.



                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



